Dismissed and Memorandum Opinion filed January 19, 2006








Dismissed and Memorandum Opinion filed January 19,
2006.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-04-00789-CV
____________
 
ART E. JOHNSON,
Appellant
 
V.
 
DAVILL ARMSTRONG, M.D.,
Appellee
 

 
On Appeal from the 281st District Court
Harris County, Texas
Trial Court Cause No.
03-15552-A
 

 
M E M O R A N D U M   O P I N
I O N
This is an appeal from a judgment signed March 26, 2004.  The notice of appeal was filed on March 26,
2004.  On December 15, 2005, this court
issued an order, finding that appellant had not established indigence and that
the appeal would be dismissed for want of prosecution if appellant did not pay
the $125 filing fee in this court and did not make arrangements to pay for the
record within fifteen days.  The
fifteen-day deadline expired on December 30, 2005.  




As of this date, our records show that appellant has neither
paid the $125 filing fee nor made arrangements to pay for the record.  Accordingly, the appeal is ordered
dismissed.  See Tex. R. App. P. 42.3(c) (allowing
involuntary dismissal of case because
appellant has failed to comply with notice from clerk requiring response or
other action within specified time).  
 
PER CURIAM
 
 
Judgment rendered and Memorandum
Opinion filed January 19, 2006.
Panel consists of Justices Hudson,
Frost, and Seymore.